 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL GRESS,                                   No. 2:13-cv-0328 TLN KJN P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    DR. CHRISTOPHER SMITH, et al.,
15                      Defendants.
16

17          A suggestion of death upon the record pertaining to the death of plaintiff was filed on

18   April 10, 2019. Pursuant to Federal Rule of Civil Procedure 25, a motion for substitution of a

19   proper party must be made no later than ninety days after the death is suggested upon the record.

20   That time period has now expired, and no motion for substitution has been filed.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after service of these findings and recommendations, any written objections may be filed with the

25   court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Any response to the objections shall be filed and served within fourteen

27   ////

28   ////
                                                      1
 1   days after service of the objections. Failure to file objections within the specified time may waive

 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 17, 2019

 4

 5
     /gres0328.death.fr
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
